Citation Nr: 0204118	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  98-01 908A	)	DATE
	)
	)
THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 8, 1991, decision of the Board of Veterans' Appeals 
(Board) denying a rating in excess of 10 percent for 
residuals of a skull fracture, including organic brain 
syndrome (OBS). 



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The moving party had active military service from November 
1960 to September 1964.  

This matter comes before the Board on a motion of the moving 
party for revision or reversal of that part of an August 8, 
1991, Board decision which granted a 10 percent rating, but 
no more, for residuals of a skull fracture, including OBS.  


FINDINGS OF FACT

1.  In pertinent part, an August 8, 1991, Board decision 
granted a 10 percent rating, but no more, for residuals of a 
skull fracture, including OBS.  

2.  The Board's August 8, 1991, decision did not contain CUE 
in not granting a rating in excess of 10 percent rating for 
residuals of a skull fracture, including OBS.  


CONCLUSION OF LAW

The August 8, 1991, Board decision did not contain CUE in not 
granting a rating in excess of 10 percent rating for 
residuals of a skull fracture, including OBS.  38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1400 through 
20.1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (2001).  
However, a final Board decision may be revised or reversed on 
the grounds of CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 
Supp. 2001). 

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a) (2001).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2001).  CUE does not 
include a change in medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision, VA's 
failure to fulfill the duty to assist, or a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d) (2001). 

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1). For a Board decision issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by VA 
not later than 90 days before such record was transferred to 
the Board for review in reaching that decision, provided that 
the documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2) (2001). 

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE as defined by the 
United States Court of Appeals for Veterans Claims (Court) in 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Damrel 
v. Brown, 6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, 6 Vet. App. 162 
(1994); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); see also Crippen v. Brown, 9 
Vet. App. 412 (1996) and Berger v. Brown, 10 Vet. App. 166 
(1997).  Moreover, 38 C.F.R. § 20.1411(a) provides that the 
doctrine of the favorable resolution of reasonable doubt is 
not applicable in determinations of whether a prior Board 
decision contains CUE.   

Duty to Assist and Inapplicability of VCAA

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) it 
was held that VA had a duty to fully develop a claim of CUE, 
and that in adjudicating CUE, the standard in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (determining new and material 
evidence for reopening a previously and finally decided 
claim) was applicable in adjudication of a CUE claim.  
However, in VAOGCPREC 12-2001, it was held that neither of 
these statements constituted binding law inasmuch as each 
statement was contrary to prior holdings of the Federal 
Circuit which had not been overruled.  See Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); Disabled 
American Veterans, et. al, v. Gober, 234 F.3d 682 (Fed. Cir. 
2000); Busts v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999).  

On November 9, 2000, the VCAA was signed into law.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In Holliday v. Principi, 14 Vet. App. 280, 286 
(2001) it was held that all VCAA provisions were potentially 
applicable to claims pending on the date of VCAA enactment.  
However, the Court did not specifically rule that CUE claims 
were covered by the VCAA since "it may not determine VCAA 
applicability or inapplicability in the first instance."  
Holliday v. Principi, 14 Vet. App. 280, 286 (2001).  
Nevertheless, the Court recently held that the VCAA was not 
applicable to CUE adjudications.  "[T]here is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc). 

Consideration of New Evidence

The Appellee's Motion for Remand, at page 3, citing 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999) (per 
curiam order), provided that the moving party was "entitled 
to submit additional evidence and argument" on remand to the 
Board.  

Despite the invitation to submit new evidence, motions for 
revision based on CUE must be decided on the basis of the 
evidence on file at the time of the challenged Board 
decision.  38 C.F.R. § 20.1403(b) (2001).  38 C.F.R. 
§ 20.1405(b) (2001) provides that "[n]o new evidence will be 
considered in connection with the disposition of the motion.  
Material included in the record on the basis of 
[§ 20.1403(b)(2)] is not considered new evidence."  However, 
§ 20.1403(b)(2) is a special provision applying only to Board 
decisions issued on or after July 21, 1992, the date of the 
decision by the Court in Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA records are deemed to be 
constructively in the possession of VA adjudicators and must 
be obtained for a merits adjudication).  

Here, additional new evidence has been added to the claim 
file since the August 1991 Board decision.  Since this 
evidence was not previously on file, it may not be considered 
in adjudicating the motion for revision based on alleged CUE 
in the August 1991 Board decision.  None of this additional 
evidence consists of VA records which were created on or 
before the August 8, 1991, Board decision.  

Board Decision of August 8, 1991

In pertinent part, the August 8, 1991, Board decision made 
the following finding of fact: 

The veteran's organic brain syndrome is subtle and 
mild, not productive of more than slight or mild 
social and industrial impairment.  

Based on that finding of fact the Board on August 8, 1991, in 
pertinent part, made the following conclusion of law:

The schedular criteria for a disability evaluation 
of 10 percent for organic brain syndrome are met.  
(38. U.S.C. 355, 3007(a), (b); 38 C.F.R. Part 4, 
Diagnostic Code 9304).  

Law and Regulations Effective in August 1991

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 355; 38 C.F.R. Part 4.  

Prior to the August 1989 RO grant of service connection for 
OBS, the service-connected skull fracture residuals had been 
rated under 38 C.F.R. § 4.27 with the use of Diagnostic Code 
(DC) 5299 and under 38 C.F.R. § 4.124a, DC 8045 for brain 
disease due to trauma.  

However, prior to August 1989, service connection for OBS not 
in effect; and thus, a rating in excess of 10 percent on a 
schedular basis could not have been assigned under DCs 8045 
or 9304 as this 10 percent rating was first granted by the 
August 1991 Board decision, citing DC 9304.  

Subsequently, a March 1998 rating action granted a 100 
percent schedular rating citing DCs 8045-9327 (other organic 
mental disorder (including personality change due to a 
general medical condition)). 

Under DC 5299, the closest analogous rating criterion was for 
skull loss under DC 5296, but in this case, there was no 
actual loss of bony skull matter.  Under DC 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, were to be rated under the DCs specifically 
dealing with such disabilities, with citation of a hyphenated 
DC (e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, were to be rated 10 percent and 
no more under DC 9304.  This 10 percent rating was not to be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under DC 9304 were not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  

The criteria for the evaluation of organic mental disorders, 
DCs 9300 thru 9325, were changed effective February 3, 1988.  
Prior to February 3, 1988, under DC 9304 for dementia 
associated with brain trauma, a noncompensable rating was 
warranted when there was no impairment of social and 
industrial adaptability.  A 10 percent rating was warranted 
when the impairment was slight; 30 percent was merited when 
impairment was definite; 50 percent was assigned when 
impairment was considerable; and a 70 percent rating was 
warranted when impairment included symptom combinations 
productive of severe impairment.  A 100 percent rating was 
warranted when there was impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce complete social and industrial 
inadaptability.  

The criteria for the evaluation of organic mental disorders, 
DCs 9300 thru 9325, which became effective February 3, 1988, 
provided under 38 C.F.R. § 4.132, DC 9304 that for dementia 
associated with brain trauma, a noncompensable rating was 
warranted when there was no impairment of social and 
industrial adaptability.  A 10 percent rating was warranted 
when there was mild impairment; a 30 percent rating was 
warranted when there was definite impairment; a 50 percent 
rating was warranted when there was considerable impairment; 
and a 70 percent rating was warranted when less than a 100 
percent schedular rating was warranted but there were symptom 
combinations productive of severe impairment.  A 100 percent 
rating was warranted when there was impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial inadaptability.  

In Hood v. Brown, 4 Vet. App. 301 (1993) it was held that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment to meet the 38 U.S.C.A. § 7104(d)(1) "reasons and 
bases" requirement.  In a November 9, 1993, precedent 
opinion, VA General Counsel concluded that "definite" meant 
"distinct, unambiguous, and moderately large in degree" and 
was a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4753 (1994).  The VA, including the 
Board, is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991). 

Under 38 C.F.R. § 4.130, as in effect as of February 3, 1988, 
an examiner's classification of a psychiatric disease as 
mild, moderate or severe was not determinative of the degree 
of disability but the symptomatology and the full 
consideration of the whole history would be.  

Analysis

In the June 1999 Motion for Revision, the moving party's 
attorney indicated that the standard of review was for the 
Board to now conduct a de novo review of the entire record on 
the merits of the claim before the Board in 1991 without 
deference to the 1991 Board decision.  However, such a review 
would not be in accordance with the law and regulations cited 
above.  

In the February 2002 Brief by the moving party's attorney, it 
was asserted that the August 1991 Board decision was in error 
when it concluded that some or any of the moving party's 
psychiatric symptoms were due to nonservice-connected 
schizophrenia as opposed to the service-connected OBS; 
rather, the evidence (and multiple medical reports are cited) 
made it clear that it was at least as likely as not that his 
symptoms of mental illness were caused by service-connected 
OBS and not nonservice-connected schizophrenia.  
Alternatively, it was argued in the 1996 Motion for Revision 
that there was conflicting evidence requiring favorable 
resolution of doubt.  

In addressing this very matter, the Board, in August 1991, 
cited multiple evidentiary sources in concluding that not all 
psychiatric symptoms were attributable to service-connected 
OBS.  It was noted that VA examinations in June and July 1972 
revealed no evidence of impairment from OBS, and that during 
VA hospitalization in 1972, it was felt that the major 
difficulty was from a character disorder.  While 
acknowledging that it was difficult to assess the impairment 
from OBS, the Board concluded that "[i]t is at least as 
likely as not that some of the manifest social and industrial 
impairment was due to mild [OBS]."  

It was also noted that evidence from 1972 to 1991 often did 
not mention OBS and while VA psychological tests in 1972 and 
1973 indicated that the moving party was incapable of 
competitive employment, the differential diagnosis of OBS 
with post-traumatic psychosis was not supported by 
neurological findings, and the clinical impression and 
psychological examination justified a diagnosis of 
nonservice-connected chronic schizophrenia.  Moreover, it was 
noted that records of VA hospitalization in 1974 indicated 
the moving party was employed in a musical band and had 
rejected employment.  There was no reference to OBS causing 
impairment during that hospitalization.  During VA 
hospitalization in 1978, there was no reference to OBS but 
there was a diagnosis of schizophrenia.  There was evidence 
of OBS which incapacitated the moving party as to employment 
during VA hospitalization in 1987.  During VA hospitalization 
in 1988, it was felt that a diagnosis of organic personality 
syndrome might be more accurate than an organic mood 
syndrome, the etiology of the moving party's symptom and the 
relationship between his present state and inservice trauma 
was questionable.  

The Board decision also addressed statements and testimony of 
the veteran, relatives, and others, but weighed that against 
the clinical evidence.  It was concluded that the moving 
party's employment difficulties did not necessarily indicate 
that his industrial inadaptability was due to service-
connected OBS and general references to his unemployability 
did not establish that the unemployability was due to OBS.  

In the June 1999 Brief of the moving party's attorney, 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) was cited as 
authority for the proposition that when it is not possible to 
separate the effects of a service-connected disorder from 
those due to a nonservice-connected disorder, the doctrine of 
the favorable resolution of doubt requires that such signs 
and symptoms be attributed to the service-connected disorder.  
However, not only was the holding in Mittleider, Id., 
announced many years after the 1991 Board decision but the 
Court specifically noted that the principle underlying the 
holding in Mittleider, Id., was the favorable resolution of 
doubt.  However, as noted, the alleged failure to apply the 
doctrine of the favorable resolution of doubt is not a basis 
for CUE. 

From this, it can be clearly seen that the Board considered 
and weighed all the evidence, clinical and non-clinical, in 
reaching a decision in 1991.  The current allegations address 
primarily the presence of evidence that was either 
conflicting or did not provide a clear medical picture.  
These allegations are coupled with an invitation for the 
Board to conduct a de novo review which, by definition, would 
require an impermissible reweighing of the evidence.  

It was asserted in the February 2002 Brief by the moving 
party's attorney, that in 1991, the Board should have 
obtained a retrospective medical opinion as to the degree of 
incapacitation due to service-connected OBS.  However, this 
amounts to no more than a vague allegation of a breach of the 
duty to assist, which is not a basis for CUE.  

It was also alleged in the June 1999 Motion for Revision and 
the February 2002 Brief that, in 1991, the Board failed to 
apply or even consider resolving any doubt in favor of the 
moving party.  However, in 1991, the Board concluded that 
"the preponderance of the evidence does not support a 
conclusion that more than slight or mild social and 
industrial impairment has resulted from this [OBS] 
disability."  Then, as now, the doctrine of the favorable 
resolution of any doubt was applicable when the evidence was 
in equipoise.  However, it was not applicable when the 
preponderance of the evidence was against a claim, as was 
concluded by the Board in 1991.  Furthermore, such 
allegations of a failure to favorable resolve doubt cannot 
constitute CUE.   

Within the arguments asserted in the CUE motion appears to be 
an allegation that there was error in a failure to describe 
within the evidence portion of the decision, all pertinent 
evidence, particularly those dealing with relevant 
complaints, symptoms, and treatment.  However, the Board was 
not required to list and discuss the impact of each piece of 
evidence contained with the several claim files but, rather, 
only to provide reasons and bases for its' decision.  
Generally see Gonzales v. West, 218 F.3d 1378, 1381 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  Moreover, it has not been indicated how this could 
constitute a basis for CUE.  Rather, the Board concludes that 
this is, in substance, a mere disagreement with how the 
evidence was interpreted and evaluated.  Accordingly, this 
cannot constitute a basis for finding CUE.  See 38 C.F.R. 
§ 20.1403(d)(3); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

It appears that there is, at least implicitly, a contention 
that the 1991 Board decision failed to set forth adequate 
reasons and bases for not granting a rating in excess of 10 
percent and that given the evidence on file in August 1999 
there were no amount of reasons and bases that could have 
been articulated to support the assignment of only a 10 
percent rating.  However, this contention is no more than an 
invitation to the Board to reweigh the evidence on file in 
1991 and such a reweighing is prohibited regardless of how 
any invitation or request to do so is phrased.  

Also implicit in the motion for revision is a purported 
failure in the 1991 Board decision to address entitlement to 
an extraschedular rating in excess of 10 percent under 38 
C.F.R. § 3.321(b)(1), as well as the entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), under Roberson v. 
Prinicipi, 251 F.3d 1378, 1384 (Fed. Cir. 2001), under 38 
C.F.R. § 4.16(a) and an extraschedular TDIU rating under 38 
C.F.R. § 4.16(b).  

The Board is not required to address extraschedular 
entitlement in all rating-increase claims, but only in the 
regulatory indicated 'exceptional' cases.  In the absence of 
evidence or an assertion of applicability, the Board is not 
required to address extraschedular rating-increase or TDIU 
entitlement.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Moreover, at the time of the August 1991 Board decision there 
was no caselaw of the Court mandating that the Board consider 
38 C.F.R. § 3.321(b)(1) when it had not first been considered 
by the RO.  Generally see Spurgeon v. Brown, 10 Vet. App. 194 
(1997); Floyd v. Brown, (Floyd I) 9 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 157 (1996) (Bagwell I); Bagwell 
v. Brown, (Bagwell II) 9 Vet. App. 337 (1996); Floyd v. 
Brown, (Floyd II) 9 Vet. App. 253 (1996); Fleshman v. Brown, 
9 Vet. App. 548 (1996); Beverly v. Brown, 9 Vet. App. 402, 
406 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Floyd v. Brown, 6 Vet. App. 514 (1994); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993); [citation redacted] v. Derwinski, 2 Vet. 
App. 289, 293 (1992) (38 C.F.R. § 3.321(b)(1) was to be 
addressed where the rating schedule prohibited a higher 
rating but the evidence indicated that the disorder may have 
caused unemployability).  

Accordingly, it is the determination of the Board that the 
August 8, 1991, Board decision did not contain CUE. 


ORDER

The motion for revision or reversal of the August 8, 1991, 
Board decision in not granting a rating in excess of 10 
percent for residuals of a skull fracture, including OBS, on 
the ground of CUE is denied.  


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



